 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CASEY KATLONG,

 9                             Petitioner,                Case No. C20-0126-RAJ-MAT

10          v.                                            ORDER GRANTING MOTION TO
                                                          APPOINT COUNSEL AND
11   ICE FIELD OFFICE DIRECTOR,                           APPOINTING FEDERAL PUBLIC
                                                          DEFENDER
12                             Respondent.

13

14          This is a 28 U.S.C. § 2241 immigration habeas action. Currently before the Court is

15   petitioner’s motion for the appointment of counsel. (Dkt. 8.) Respondent did not oppose the

16   motion.

17          When the interests of justice so require, the Court may appoint counsel to represent any

18   financially eligible individual who is seeking relief under § 2241. 18 U.S.C. § 3006A(a)(2)(B).

19   Petitioner has qualified for in forma pauperis status and therefore is financially eligible. In

20   addition, the Court has reviewed the record in this case and determines that the interest of justice

21   require the appointment of counsel. Accordingly, the Court GRANTS petitioner’s motion to

22   appoint counsel (Dkt. 8) and APPOINTS the Federal Public Defender for the Western District of

23   Washington to represent petitioner in these proceedings.


     ORDER GRANTING MOTION TO
     APPOINT COUNSEL AND APPOINTING
     FEDERAL PUBLIC DEFENDER - 1
 1          Within 14 days of the date of the Order, the Federal Public Defender shall enter an

 2   appearance. Within 21 days of the date of this Order, the parties shall meet, confer, and propose

 3   a new noting date for the Government’s motion to dismiss in order to allow the Federal Public

 4   Defender time to prepare and file a response on petitioner’s behalf.

 5          The Clerk is directed to send copies of this order to the parties and to the Honorable Richard

 6   A. Jones.

 7          Dated this 6th day of April, 2020.

 8

 9                                                         A
                                                           Mary Alice Theiler
10                                                         United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING MOTION TO
     APPOINT COUNSEL AND APPOINTING
     FEDERAL PUBLIC DEFENDER - 2
